Lumpkin, P. J.
Mrs. Sarah E. Dixon and Jerry Walden were jointly indicted for the murder of the husband of the former. Walden is now serving a life sentence based upon a verdict of guilty returned against him. Mrs. Dixon was convicted, and a like sentence was imposed upon her. This court granted her a new trial (see 113 Ga. 1039), and she was a second time found guilty and sentenced to imprisonment for life. She is again before this court, alleging that the trial court erred in overruling a motion for a new trial made by her after thelast conviction. This motion embraced the general and a number of special grounds. We have carefully read and considered the evidence. It established beyond doubt the guilt of Walden, and his testimony, if true, showed the guilt of Mrs. Dixon. This testimony was corroborated by evidence of numerous facts and circumstances which not only directly connected Mrs. Dixon with the perpetration of the crime, but was really sufficient to warrant a verdict of guilty against her. The testimony as a whole, therefore, more than met the requirements of the law, and we have no hesitation whatever in declaring that the general grounds of the motion are without merit. The special grounds thereof present for our determination the familiar questions dealt with above. The correctness of our rulings thereon as announced in the headnotes is too obvious to require elaboration or discussion. There was no error, and the judgment below must stand.

Judgment affirmed.

All the Justices concurring, except Lewis, J., absent.